[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Defendant moves  to strike the two counts of the plaintiff's complaint. The first count alleges a claim to foreclose a mechanic's lien. Defendant seeks to strike it on the ground that this court entered an order dissolving that lien upon CT Page 9551 substitution of a bond. That ground would require this court to examine the order and the bond, which are outside the four corners of the first count, and thus would constitute a speaking motion. On that basis the motion to strike the first count must be denied.
The second count seeks to have this court declare that the order dissolving the lien is ineffective because (1) the application, notice, order and bond were not served on plaintiff; (2) a valid bond with surety was not obtained; (3) a valid bond was not delivered to plaintiff; (4) a copy of the order dissolving the lien was not recorded in the town clerk's office within ten days, as required by C.G.S. § 49-37(a). Although this court seriously questions the legal sufficiency of reasons (1), (3) and (4) above, reason (2) invoking the validity of the bond requires this court to inquire beyond the allegations of the second count. On that basis the motion to strike the second count must also be denied.
Defendant's motion to strike is denied.
Robert Satter, Judge Trial Referee.